Amendment No. 1 to the
Harman International Industries, Incorporated
Supplemental Executive Retirement Plan

Pursuant to action by the Board of Directors, the Harman International
Industries, Incorporated Supplemental Executive Retirement Plan, as amended and
restated as of October 1, 1999 (the “Plan”), is hereby amended in the following
respects (the "Amendment").  The Amendment is effective as of ________________,
2002.

The first sentence of Section 5.01 of the Plan is amended to add the following
language immediately after "(50%)":

or thirty percent (30%) (each, the "Annual Benefit Percentage")

Section 5.01 of the Plan is amended to add the following new sentence
immediately after the first sentence:

The Annual Benefit Percentage for a Participant will be designated in the
Participant's Benefit Agreement; provided, however, that each Participant listed
on the attached Schedule will have an Annual Benefit Percentage equal to fifty
percent (50%).

The table set forth in Section 5.02 of the Plan is deleted, and the following
table substituted in its place:

Years of Service

Applicable Percentage

(50% Annual Benefit Percentage)

Applicable Percentage

(30% Annual Benefit Percentage)

15

30

15

16

34

18

17

38

21

18

42

24

19

46

27

20 or more

50

30


The phrase "fifty percent (50%) of" is deleted in each of Section 5.03 and 5.04
of the Plan, and the following phrase substituted in its place:

the Participant's Annual Benefit Percentage multiplied by

The phrase "three hundred percent (300%) of" is deleted in Section 6.02 of the
Plan, and the following language substituted in its place:

three hundred percent (300%) (if the Participant's Annual Benefit Percentage is
equal to fifty percent (50%)) or two hundred percent (200%) (if the
Participant's Annual Benefit Percentage is equal to thirty percent (30%)), in
either case, multiplied by

This Amendment will be governed by and construed in accordance with the laws of
the State of Delaware to the extent not superseded by applicable federal
statutes or regulations.

Executed this _____ day of ______________, 2002, but effective as provided
above.

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED


By: /s/ Frank Meredith

                                         

Frank Meredith


Title:      Executive Vice President and
            Chief Financial Officer




Schedule of Participants with an Annual Benefit Percentage Equal to Fifty
Percent (50%)





Dr. Sidney Harman



Bernard A. Girod



Gregory P. Stapleton



Frank Meredith



Sandra B. Robinson